UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 6/30 Date of reporting period: 12/31/2013 ITEM 1. REPORT TO STOCKHOLDERS December 31, 2013 Semiannual Report to Shareholders DWS Enhanced Commodity Strategy Fund Contents 3 Letter to Shareholders 4 Performance Summary 6 Portfolio Management Team 7 Consolidated Portfolio Summary 9 Consolidated Investment Portfolio 23 Consolidated Statement of Assets and Liabilities 25 Consolidated Statement of Operations 27 Consolidated Statement of Changes in Net Assets 28 Consolidated Financial Highlights 36 Notes to Consolidated Financial Statements 56 Information About Your Fund's Expenses 58 Advisory Agreement Board Considerations and Fee Evaluation 63 Account Management Resources 65 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund invests in commodity-linked derivatives which may subject the fund to special risks. Market price movements or regulatory and economic changes will have a significant impact on the fund's performance. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. A counterparty with whom the fund does business may decline in financial health and become unable to honor its commitments, which could cause losses for the fund. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Performance Summary December 31, 2013 (Unaudited) Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 12/31/13 Unadjusted for Sales Charge 0.54% –7.27% 4.61% 0.88% Adjusted for the Maximum Sales Charge (max 5.75% load) –5.25% –12.60% 3.38% 0.21% Dow Jones UBS Commodity Index† 1.06% –9.52% 1.51% –0.90% Class B 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 12/31/13 Unadjusted for Sales Charge 0.29% –8.26% 3.82% 0.09% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –3.71% –11.26% 3.64% 0.09% Dow Jones UBS Commodity Index† 1.06% –9.52% 1.51% –0.90% Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 12/31/13 Unadjusted for Sales Charge 0.15% –8.01% 3.88% 0.13% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –0.85% –8.01% 3.88% 0.13% Dow Jones UBS Commodity Index† 1.06% –9.52% 1.51% –0.90% Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 12/31/13 No Sales Charges 0.73% –7.19% 4.84% 1.07% Dow Jones UBS Commodity Index† 1.06% –9.52% 1.51% –0.90% Institutional Class 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 12/31/13 No Sales Charges 0.73% –7.10% 4.98% 1.18% Dow Jones UBS Commodity Index† 1.06% –9.52% 1.51% –0.90% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2013 are 1.46%, 2.37%, 2.26%, 1.29% and 1.14% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended December 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on February 14, 2005. The performance shown for the index is for the time period of February 28, 2005 through December 31, 2013, which is based on the performance period of the life of the Fund. † The unmanaged Dow Jones UBS Commodity Index tracks a diversified group of commodities and commodities futures contracts traded on both U.S. and London exchanges. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 12/31/13 $ 6/30/13 (a) $ (a) Net asset value has been updated to reflect the effects of a reverse stock split effective December 6, 2013. (See Note I in Notes to Consolidated Financial Statements.) Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2010. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Portfolio Manager for Retail Fixed Income: New York. — BIS, University of Minnesota. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. — Head of US Loan Portfolio Management, High Yield Strategies: New York. — BA, State University of New York, Albany; MBA, Pace University. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998–2003. — Over 19 years of investment industry experience. — BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Joined the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Steven Zhou, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2010 with over two years of experience at J.P. Morgan Chase and Freddie Mac. Held summer internships positions at Deutsche Asset Management and AFL-CIO Housing Investment Trust. — Analyst for Mortgage Backed Securities: New York. — MS in Computational Finance, Carnegie Mellon University; BA in Economics and BS in Computer Science, University of Maryland, College Park. Consolidated Portfolio Summary (Unaudited) The Fund invests in commodity-linked derivative instruments backed by a portfolio of fixed-income instruments. Consolidated Investment Portfolio as of December 31, 2013 (Unaudited) Principal Amount ($) Value ($) Corporate Bonds 34.9% Consumer Discretionary 4.5% 21st Century Fox America, Inc., 7.6%, 10/11/2015 Amazon.com, Inc., 1.2%, 11/29/2017 Carnival Corp., 1.875%, 12/15/2017 Daimler Finance North America LLC, 144A, 0.857%*, 3/28/2014 DIRECTV Holdings LLC, 2.4%, 3/15/2017 Ford Motor Credit Co., LLC, 3.984%, 6/15/2016 Hyundai Capital America, 144A, 3.75%, 4/6/2016 Kia Motors Corp., 144A, 3.625%, 6/14/2016 Nissan Motor Acceptance Corp., 144A, 1.8%, 3/15/2018 RCI Banque SA, 144A, 2.116%*, 4/11/2014 Time Warner Cable, Inc., 5.85%, 5/1/2017 Consumer Staples 0.6% ConAgra Foods, Inc., 2.1%, 3/15/2018 Safeway, Inc., 3.4%, 12/1/2016 Wesfarmers Ltd., 144A, 1.874%, 3/20/2018 Energy 2.8% KazMunayGas National Co. JSC, 144A, 9.125%, 7/2/2018 Kinder Morgan Energy Partners LP, 3.5%, 3/1/2016 Petrobras International Finance Co., 3.875%, 1/27/2016 Petroleos Mexicanos, 3.5%, 7/18/2018 Rosneft Finance SA, Series 6, 144A, 7.875%, 3/13/2018 Transocean, Inc.: 2.5%, 10/15/2017 4.95%, 11/15/2015 Financials 17.9% Akbank TAS, 144A, 3.875%, 10/24/2017 American Express Credit Corp., Series D, 5.125%, 8/25/2014 Asian Development Bank, 1.125%, 3/15/2017 Australia & New Zealand Banking Group Ltd., 144A, 1.0%, 10/6/2015 Banco Bradesco SA, 144A, 2.339%*, 5/16/2014 Banco del Estado de Chile, 2.03%, 4/2/2015 Banco do Brasil SA, 3.875%, 1/23/2017 Banco Santander Brasil SA, 144A, 4.625%, 2/13/2017 Bangkok Bank PCL, 144A, 3.3%, 10/3/2018 Bank of America Corp., 2.6%, 1/15/2019 Bank of England Euro Note, 144A, 0.5%, 3/6/2015 Bank of India, 144A, 3.625%, 9/21/2018 Bank of Nova Scotia, 144A, 1.95%, 1/30/2017 Barclays Bank PLC, 144A, 2.5%, 9/21/2015 BB&T Corp., 0.938%*, 4/28/2014 BBVA U.S. Senior SAU, 4.664%, 10/9/2015 BNP Paribas SA, 2.375%, 9/14/2017 Capital One Financial Corp., 1.394%*, 7/15/2014 Citigroup, Inc., 2.65%, 3/2/2015 Commonwealth Bank of Australia, 144A, 1.497%*, 3/31/2017 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 1.7%, 3/19/2018 Credit Agricole Home Loan SFH, 144A, 0.992%*, 7/21/2014 Credit Agricole SA, 144A, 2.125%, 4/17/2018 Development Bank of Kazakhstan JSC, 144A, 5.5%, 12/20/2015 Grupo Aval Ltd., 144A, 5.25%, 2/1/2017 Health Care REIT, Inc., (REIT), 3.625%, 3/15/2016 IntercontinentalExchange Group, Inc., 2.5%, 10/15/2018 Intesa Sanpaolo SpA: 3.875%, 1/16/2018 3.875%, 1/15/2019 Jefferies Group LLC, 5.125%, 4/13/2018 Lloyds Bank PLC, 2.3%, 11/27/2018 Macquarie Bank Ltd., 144A, 3.45%, 7/27/2015 Macquarie Group Ltd., 144A, 3.0%, 12/3/2018 Morgan Stanley, 3.8%, 4/29/2016 Nomura Holdings, Inc., 2.0%, 9/13/2016 QBE Insurance Group Ltd., 144A, 2.4%, 5/1/2018 Royal Bank of Scotland PLC, 144A, 1.773%*, 3/11/2014 Skandinaviska Enskilda Banken AB: 144A, 1.75%, 3/19/2018 144A, 2.375%, 11/20/2018 SLM Corp., 3.875%, 9/10/2015 Societe Generale SA, 144A, 1.296%*, 4/11/2014 Sumitomo Mitsui Banking Corp., 2.5%, 7/19/2018 Swedbank AB, 144A, 1.75%, 3/12/2018 Turkiye Garanti Bankasi AS, 144A, 4.0%, 9/13/2017 Turkiye Vakiflar Bankasi Tao: 144A, 5.0%, 10/31/2018 144A, 5.75%, 4/24/2017 UBS AG, 144A, 2.25%, 3/30/2017 Westpac Banking Corp., 144A, 1.375%, 7/17/2015 Woori Bank Co., Ltd., 144A, 2.875%, 10/2/2018 Yapi ve Kredi Bankasi AS, 144A, 6.75%, 2/8/2017 Health Care 1.1% AbbVie, Inc., 1.75%, 11/6/2017 Actavis, Inc., 1.875%, 10/1/2017 Laboratory Corp. of America Holdings, 2.2%, 8/23/2017 Mallinckrodt International Finance SA, 144A, 3.5%, 4/15/2018 Mylan, Inc., 2.55%, 3/28/2019 Industrials 0.2% Ingersoll-Rand Global Holding Co., Ltd., 144A, 2.875%, 1/15/2019 Total System Services, Inc., 2.375%, 6/1/2018 Information Technology 1.4% Arrow Electronics, Inc., 3.0%, 3/1/2018 Seagate HDD Cayman, 144A, 3.75%, 11/15/2018 Tencent Holdings Ltd., 144A, 3.375%, 3/5/2018 Xerox Corp., 6.4%, 3/15/2016 Materials 3.4% Airgas, Inc., 2.95%, 6/15/2016 Anglo American Capital PLC: 144A, 2.625%, 9/27/2017 144A, 9.375%, 4/8/2014 ArcelorMittal, 4.25%, 3/1/2016 CF Industries, Inc., 6.875%, 5/1/2018 Freeport-McMoRan Copper & Gold, Inc., 2.375%, 3/15/2018 Glencore Funding LLC, 144A, 2.5%, 1/15/2019 Goldcorp, Inc., 2.125%, 3/15/2018 Rio Tinto Finance (U.S.A.) PLC, 2.25%, 12/14/2018 Teck Resources Ltd., 3.0%, 3/1/2019 Vale Overseas Ltd., 5.625%, 9/15/2019 Xstrata Finance Canada Ltd., 144A, 2.7%, 10/25/2017 Telecommunication Services 1.3% CC Holdings GS V LLC, 2.381%, 12/15/2017 GTP Acquisition Partners I LLC, "C", 144A, 4.347%, 6/15/2016 Telecom Italia Capital SA, 6.175%, 6/18/2014 Telefonica Emisiones SAU, 3.192%, 4/27/2018 Verizon Communications, Inc., 3.65%, 9/14/2018 Utilities 1.7% Abu Dhabi National Energy Co., 144A, 6.165%, 10/25/2017 PPL Energy Supply LLC, 5.4%, 8/15/2014 Sempra Energy, 1.003%*, 3/15/2014 Total Corporate Bonds (Cost $244,329,006) Mortgage-Backed Securities Pass-Throughs 4.5% Federal National Mortgage Association, 3.0%, with various maturities from 5/1/2027 until 6/1/2027 (Cost $32,778,231) Asset-Backed 2.7% Automobile Receivables 1.3% AmeriCredit Automobile Receivables Trust: "D", Series 2012-5, 2.35%, 12/10/2018 "D", Series 2011-2, 4.0%, 5/8/2017 Carmax Auto Owner Trust, "A2", Series 2012-3, 0.43%, 9/15/2015 Santander Drive Auto Receivables Trust, "A2", Series 2012-5, 0.57%, 12/15/2015 Credit Card Receivables 0.8% Citi Holdings Liquidating Unrated Performing Assets, "A", Series 2013-VM, 144A, 3.326%, 8/15/2020 Citibank Omni Master Trust, "A13", Series 2009-A13, 144A, 5.35%, 8/15/2018 Home Equity Loans 0.2% PennyMac Loan Trust, "A", Series 2012-NPL1, 144A, 3.422%, 5/28/2052 Miscellaneous 0.4% Monty Parent, "A", Series 2013-LTR1, 144A, 3.47%, 11/20/2028 MT Wilson CLO Ltd., "A", Series 2006-1A, 144A, 0.494%*, 7/15/2018 Total Asset-Backed (Cost $19,308,680) Commercial Mortgage-Backed Securities 6.4% Banc of America Commercial Mortgage Trust, "AM", Series 2006-3, 5.85%*, 7/10/2044 Banc of America Merrill Lynch Commercial Mortgage Securities Trust, "E", Series 2012-CLRN, 144A, 3.367%*, 8/15/2029 Banc of America Merrill Lynch Commercial Mortgage, Inc., "B", Series 2005-2, 5.113%*, 7/10/2043 Commercial Mortgage Trust, "A1", Series 2012-CR2, 0.824%, 8/15/2045 Credit Suisse Commercial Mortgage Trust, "A1A", Series 2007-C1, 5.361%, 2/15/2040 Credit Suisse First Boston Mortgage Securities Corp.: "A6", Series 2004-C4, 4.691%, 10/15/2039 "D", Series 2004-C1, 144A, 4.956%, 1/15/2037 "B", Series 2005-C5, 5.1%, 8/15/2038 Credit Suisse Mortgage Capital Certificates, "A1", Series 2007-TF2A , 144A, 0.347%*, 4/15/2022 Del Coronado Trust, "M", Series 2013-HDMZ, 144A, 5.167%*, 3/15/2018 Hilton U.S.A. Trust: "CFL", Series 2013-HLF,144A, 2.07%, 11/5/2030 "DFL", Series 2013-HLF, 144A, 2.92%, 11/5/2030 JPMorgan Chase Commercial Mortgage Securities Corp.: "A4B", Series 2005-LDP3, 4.996%, 8/15/2042 "AM", Series 2005-LDP4, 4.999%, 10/15/2042 "AM", Series 2006-CB16, 5.593%, 5/12/2045 "F", Series 2003-ML1A, 144A, 5.896%*, 3/12/2039 Morgan Stanley Reremic Trust, "A4B", Series 2010-GG10, 144A, 5.806%*, 8/15/2045 Wachovia Bank Commercial Mortgage Trust, "B", Series 2005-C17, 5.287%, 3/15/2042 WFRBS Commercial Mortgage Trust, "A1", Series 2012-C8, 0.864%, 8/15/2045 Total Commercial Mortgage-Backed Securities (Cost $44,974,236) Collateralized Mortgage Obligations 0.8% CGWF Commercial Mortgage Trust, "C", Series 2013-RKWH, 144A, 2.467%*, 11/15/2030 Citigroup Commercial Mortgage Trust, "D", Series 2013-SMP, 3.008%, 1/12/2030 Credit Suisse Mortgage Capital Certificates, "A1", Series 2011-7R, 144A, 1.414%*, 8/28/2047 Federal National Mortgage Association, "FB", Series 1996-44, 0.965%*, 9/25/2023 Total Collateralized Mortgage Obligations (Cost $5,724,990) Government & Agency Obligations 22.3% Other Government Related (a) 4.6% Bank of Moscow, 144A, 6.699%, 3/11/2015 Gazprom OAO, 144A, 4.95%, 5/23/2016 Japan Finance Corp., 2.25%, 7/13/2016 Korea Development Bank, 4.0%, 9/9/2016 Network Rail Infrastructure Finance PLC, 144A, 0.875%, 1/20/2015 Rosneft Oil Co., 144A, 3.149%, 3/6/2017 Russian Agricultural Bank OJSC, 144A, 9.0%, 6/11/2014 Russian Railways, 5.739%, 4/3/2017 Sberbank of Russia, 144A, 4.95%, 2/7/2017 Svensk Exportkredit AB, 2.125%, 7/13/2016 VTB Bank OJSC, 144A, 6.465%, 3/4/2015 Sovereign Bonds 1.5% Banco Nacional de Desenvolvimento Economico e Social: 144A, 3.375%, 9/26/2016 144A, 6.5%, 6/10/2019 Export Development Canada, 1.5%, 5/15/2014 Province of British Columbia, Canada, 1.2%, 4/25/2017 Republic of Croatia, REG S, 144A, 6.25%, 4/27/2017 Republic of Indonesia, 144A, 7.5%, 1/15/2016 U.S. Government Sponsored Agency 1.4% Federal National Mortgage Association, 0.5%, 9/28/2015 U.S. Treasury Obligations 14.8% U.S. Treasury Inflation-Indexed Note, 2.5%, 7/15/2016 U.S. Treasury Notes: 0.5%, 6/15/2016 0.625%, 5/31/2017 0.75%, 6/15/2014 (b) 0.75%, 3/31/2018 0.875%, 12/31/2016 1.375%, 9/30/2018 Total Government & Agency Obligations (Cost $157,198,134) Loan Participations and Assignments 6.1% Senior Loans* Albertson's LLC, Term Loan B2, 4.75%, 3/21/2019 Alkermes, Inc., Term Loan, 3.5%, 9/18/2019 Alliance Laundry Systems LLC, Term Loan, 4.263%, 12/10/2018 AmWINS Group, Inc., Term Loan, 5.0%, 9/6/2019 Aptalis Pharma, Inc., Term Loan B, 6.0%, 9/18/2020 Asurion LLC, Term Loan B1, 4.5%, 5/24/2019 Avaya, Inc., Term Loan B3, 4.736%, 10/26/2017 Bombardier Recreational Products, Inc., Term Loan B, 4.0%, 1/30/2019 Brock Holdings III, Inc., Term Loan B, 6.002%, 3/16/2017 Burlington Coat Factory Warehouse Corp., Term Loan B2, 4.25%, 2/23/2017 Calceus Acquisition, Inc., Term Loan, 5.0%, 1/31/2020 California Pizza Kitchen, Inc., Term Loan, 5.253%, 3/29/2018 Capital Automotive LP, Term Loan B, 4.0%, 4/10/2019 Catalina Marketing Corp., Term Loan B, 5.25%, 10/12/2020 Chrysler Group LLC, Term Loan B, 4.25%, 5/24/2017 Collective Brands Finance, Inc., Term Loan, 7.25%, 10/9/2019 CPI International, Inc., Term Loan B, 5.0%, 2/13/2017 Crosby U.S. Acquisition Corp., First Lien Term Loan, 4.0%, 11/18/2020 Crossmark Holdings, Inc., First Lien Term Loan, 4.5%, 12/20/2019 CTI Foods Holding Co., LLC, First Lien Term Loan, 4.5%, 6/29/2020 Dell, Inc., Term Loan B, 4.5%, 4/29/2020 Drillships Financing Holding, Inc.: Term Loan B2, 5.5%, 7/15/2016 Term Loan B1, 6.0%, 3/31/2021 Duff & Phelps Investment Management Co., Term Loan B, 4.5%, 4/23/2020 Earthbound Holdings III LLC, Term Loan B, 5.75%, 12/21/2016 Entravision Communications Corp., Term Loan, 3.5%, 5/29/2020 First Data Corp., Term Loan, 4.164%, 9/24/2018 Genesys Telecom Holdings U.S., Inc., Term Loan B, 4.0%, 2/7/2020 Genpact International, Inc., Term Loan B, 3.5%, 8/30/2019 Getty Images, Inc., Term Loan B, 4.75%, 10/18/2019 Global Tel*Link Corp., First Lien Term Loan, 5.0%, 5/22/2020 Greenway Medical Technologies, Inc., First Lien Term Loan, 6.0%, 11/4/2020 Grosvenor Capital Management Holdings LLP, Term Loan B, 3.75%, 11/25/2020 Hub International Ltd., Term Loan B, 4.75%, 10/2/2020 Ineos U.S. Finance LLC, 6 year Term Loan, 4.0%, 5/4/2018 Istar Financial, Inc., Term Loan, 4.5%, 10/16/2017 Jarden Corp., Term Loan B1, 2.919%, 9/30/2020 Language Line LLC, Second Lien Term Loan, 10.5%, 12/20/2016 Level 3 Financing, Inc., Term Loan B, 4.0%, 1/15/2020 LSP Madison Funding LLC, Term Loan, 5.5%, 6/28/2019 New HB Acquisition LLC, Term Loan, 6.75%, 4/9/2020 Noranda Aluminum Acquisition Corp., Term Loan B, 5.75%, 2/28/2019 Norcraft Companies LP, Term Loan, 5.25%, 11/12/2020 North American Breweries Holdings LLC, Term Loan B, 7.5%, 12/11/2018 NPC International, Inc., Term Loan B, 4.204%, 12/28/2018 Nuveen Investments, Inc., Term Loan, 4.167%, 5/15/2017 Oberthur Technologies Holding SAS, Term Loan B, 5.75%, 10/18/2019 Orbitz Worldwide, Inc., Term Loan B, 4.5%, 9/25/2017 Oxbow Carbon LLC, Term Loan B, 4.25%, 7/19/2019 Ozburn-Hessey Holding Co., LLC, Term Loan, 6.753%, 5/23/2019 P2 Upstream Acquisition Co., First Lien Term Loan, 5.0%, 10/30/2020 Peabody Energy Corp., Term Loan B, 4.25%, 9/24/2020 Petco Animal Supplies, Inc., Term Loan, 4.0%, 11/24/2017 Polyconcept Investments BV, First Lien Term Loan, 6.0%, 6/27/2019 Quikrete Holdings, Inc., First Lien Term Loan, 4.0%, 9/28/2020 Remy International, Inc., Term Loan B, 4.25%, 3/5/2020 Rexnord LLC, First Lien Term Loan B, 4.003%, 8/21/2020 Saxon Energy Services, Inc., Term Loan B, 5.5%, 2/15/2019 Sophia LP, Term Loan B, 4.5%, 7/19/2018 Springleaf Financial Funding Co., Term Loan B2, 4.75%, 9/25/2019 SurveyMonkey.com LLC, Term Loan B, 5.5%, 2/5/2019 Toys 'R' Us-Delaware, Inc., Term Loan B2, 5.25%, 5/25/2018 TricorBraun, Inc., Term Loan B, 4.003%, 5/3/2018 TriNet Group, Inc., Term Loan B1, 4.0%, 8/12/2016 U.S. Airways Group, Inc., Term Loan B1, 4.0%, 5/23/2019 U.S. Foods, Inc., Term Loan, 4.5%, 3/29/2019 WASH Multifamily Laundry Systems LLC, Term Loan, 4.503%, 2/21/2019 Waste Industries U.S.A., Inc., Term Loan B, 4.0%, 3/17/2017 Total Loan Participations and Assignments (Cost $42,669,163) Short-Term U.S. Treasury Obligations 18.1% U.S. Treasury Bills: 0.02%**, 2/13/2014 (c) 0.045%**, 6/12/2014 (c) 0.06%**, 6/19/2014 (c) 0.08%**, 8/21/2014 (d) 0.15%**, 6/26/2014 (d) Total Short-Term U.S. Treasury Obligations (Cost $127,878,290) Shares Value ($) Cash Equivalents 4.3% Central Cash Management Fund, 0.05% (e) DWS Variable NAV Money Fund, 0.21% (e) Total Cash Equivalents (Cost $30,314,155) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $705,174,885)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of December 31, 2013. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $705,174,894. At December 31, 2013, net unrealized appreciation for all securities based on tax cost was $1,353,913. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,736,284 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,382,371. (a) Government-backed debt issued by financial companies or government sponsored enterprises. (b) At December 31, 2013, this security has been pledged, in whole or in part, to cover initial margin requirements for open interest rate swap contracts. (c) At December 31, 2013, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) At December 31, 2013, this security has been pledged, in whole or in part, as collateral for open commodity-linked swap contracts. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CLO: Collateralized Loan Obligation REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities, which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At December 31, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) Aluminum Futures USD 1/29/2014 Aluminum Futures USD 2/26/2014 Copper Futures USD 1/29/2014 25 Copper Futures USD 2/26/2014 Gold 100 Oz Futures USD 2/26/2014 45 ) LME Copper Futures USD 12/17/2014 Soybean Meal Futures USD 3/14/2014 Total net unrealized appreciation At December 31, 2013, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 5 Year U.S. Treasury Note USD 3/31/2014 Aluminum Futures USD 1/29/2014 Aluminum Futures USD 2/26/2014 Copper Futures USD 1/29/2014 25 ) Copper Futures USD 2/26/2014 ) Copper Futures USD 3/19/2014 ) Total net unrealized depreciation ) At December 31, 2013, open written option contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (f) Call Options Receive Fixed — 5.132% – Pay Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Receive Fixed — 5.132% – Pay Floating — LIBOR 3/17/2016 3/17/2026 2 3/15/2016 ) Total Call Options ) Put Options Pay Fixed — 1.132% – Receive Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Pay Fixed — 1.132% – Receive Floating — LIBOR 3/17/2016 3/17/2026 2 3/15/2016 ) Total Put Options ) Total ) (f) Unrealized depreciation on written options on interest rate swap contracts at December 31, 2013 was $20,334. At December 31, 2013, open commodity-linked swap contracts were as follows: Expiration Date Notional Amount ($) Fixed Fee Paid by the Fund Pay/Receive Return of the Reference Index Value ($) (g) Long Positions 1/13/2014 6 % JPMorgan Brent Volemont Strategy 1/15/2014 3 % Barclays Corn Subindex ) 1/15/2014 3 % Barclays Milling Wheat Subindex ) 1/15/2014 3 % Barclays Spread Index Strategy 1/15/2014 3 % Barclays Zinc Subindex 1/15/2014 3 % Barclays-Commodity Strategy 1610 Index 1/15/2014 4 % Citi Cubes Dow Jones-UBS Weighted Index 1/15/2014 5 % Dow Jones-UBS Commodity Index ) 1/15/2014 2 % Dow Jones-UBS Commodity Index ) 1/15/2014 6 % Dow Jones-UBS Commodity Index ) 1/15/2014 3 % Dow Jones-UBS Commodity Index ) 1/15/2014 7 % Dow Jones-UBS Commodity Index ) 1/15/2014 8 % Dow Jones-UBS Commodity Index 2-4-6 Month Forward Blend 1/15/2014 9 % UBS Custom Commodity Index ) 1/15/2014 10 % Goldman Dow Jones-UBS Commodity Excess Return E177 Strategy Index 1/15/2014 6 % JPM Explorer Index 1/15/2014 6 % JPMorgan WTI Volemont Strategy 1/15/2014 5 % Merrill Lynch Commodity Index 1/15/2014 5 % Merrill Lynch Commodity Index eXtra ADLS Modifies Excess Return Index Short Positions 1/14/2014 6 % UBS Soybean Meal Excess Return Index ) 1/15/2014 2 % Dow Jones-UBS Commodity Index 3 Month Forward ) 1/15/2014 7 % Dow Jones-UBS Commodity Index 3 Month Forward ) Total net unrealized depreciation ) (g) There are no upfront payments on the commodity-linked swaps listed above, therefore unrealized appreciation (depreciation) is equal to their value. At December 31, 2013, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Appreciation/ (Depreciation) ($) 7/22/2014 7/22/2016 Fixed — 0.964% Floating — LIBOR ) ) 7/22/2014 7/22/2019 Fixed — 2.139% Floating — LIBOR Total net unrealized depreciation ) Counterparties: 1 Nomura International PLC 2 BNP Paribas 3 Barclays Bank PLC 4 Citigroup, Inc. 5 Bank of America 6 JPMorgan Chase Securities, Inc. 7 Macquarie Bank Ltd. 8 Canadian Imperial Bank of Commerce 9 UBS AG 10 The Goldman Sachs & Co. LIBOR: London Interbank Offered Rate Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, commodity-linked swap contracts, interest rate swap contracts and written option contracts, please refer to Note B in the accompanying Notes to Consolidated Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed-Income Investments (h) Corporate Bonds $
